


THIRD AGREEMENT OF AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
    
This Third Agreement of Amendment to Loan and Security Agreement ("Amendment")
is effective June 30, 2017 by and among GERBER FINANCE INC., a New York
corporation, having an office at 488 Madison Avenue, New York, New York 10022
("Lender"), KBS BUILDERS, INC., a Delaware corporation, having an address of 300
Park Street, South Paris, Maine 04281, ("Borrower"); and ATRM HOLDINGS, INC., a
Minnesota corporation, having an office at 5215 Gershwin Avenue N., Oakdale,
Minnesota 55128 ("Guarantor").


RECITALS


A.    Borrower has executed and delivered to Lender a certain Promissory Note,
dated February 23, 2016, in the original maximum principal sum of Four Million
Dollars ($4,000,000.00), (the "Note") payable to the order of Lender.


B.    In connection with the execution and delivery of the Note and to secure
payment and performance of the Note and other obligations of Borrower to Lender,
Lender and Borrower have executed, among other things, a Loan and Security
Agreement dated as of February 23, 2016, as amended by the Agreement of
Amendment to Loan and Security Agreement dated as of November 30, 2016 and a
Second Agreement of Amendment dated as of November 30, 2016 ("Loan Agreement").


C.    By having executed the Loan Agreement as a Corporate Credit Party,
Guarantor has unconditionally guaranteed all obligations of Borrower to Lender.


D.    For purposes of convenience, the Note, Loan Agreement, and related
collateral agreements, certificates and instruments are collectively referred to
as the "Credit Documents".


E.    Maine Modular Haulers, Inc. transferred all its remaining assets to KBS
Builders, Inc. and dissolved on March 21, 2017.


F.    Borrower has requested a modification to the Loan Agreement.


G.    Lender and Borrower wish to clarify their rights and duties to one another
as set forth in the Credit Documents.


NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:



--------------------------------------------------------------------------------









AGREEMENTS


1.    Lender and Borrower reaffirm, consent and agree to all of the terms and
conditions of the Credit Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Credit Documents
are hereby expressly modified by this Amendment.


2.    In the case of any ambiguity or inconsistency between the Credit Documents
and this Amendment, the language and interpretation of this Amendment is to be
deemed binding and paramount.


3.    The Credit Documents (and any exhibits thereto) are hereby amended as
follows:


A.     As to the Loan Agreement:


(i)    Section 1.1 is hereby amended to read as follows with respect to the
following definitions:


“Eligible Finished Goods Inventory” means Inventory owned by Borrower which
Lender, in its sole and absolute discretion, determines: (a) is subject to a
first priority perfected Lien in favor of Lender and is subject to no other
Liens whatsoever other than Permitted Liens; (b) is located on premises owned or
operated by Borrower; (c) is located on premises with respect to which Lender
has received a landlord, mortgagee or warehouse agreement acceptable in form and
substance to Lender; (d) is not in transit; (e) is not covered by a negotiable
document of title, unless such document and evidence of acceptable insurance
covering such Inventory has been delivered to Lender; (f) is in good condition
and meets all standards imposed by any governmental agency, or department or
division thereof having regulatory Governmental Authority over such Inventory,
its use or sale including the Federal Fair Labor Standards Act of 1938 as
amended, and all rules, regulations and orders thereunder; (g) is currently (i)
fully assembled, completed and saleable and has been sold but not yet invoiced
or delivered to a particular customer of the Borrower and (ii) for which title
remains with Borrower; (h) is not placed by Borrower on consignment or held by
Borrower on consignment or other claim or offset from another Person; (i) is in
conformity with the representations and warranties made by Borrower to Lender
with respect thereto; (j) is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third parties; (k) does
not require the consent of any Person for the completion of manufacture, sale or
other disposition of such Inventory by Lender following an Event of


#9274988.1
1
 



4127326-3
4127326-3

--------------------------------------------------------------------------------





Default and such completion, manufacture or sale does not constitute a breach or
default under any contract or agreement to which Borrower is a party or to which
such Inventory is or may be subject; (l) is not work-in-process, Eligible Raw
Materials Inventory, or otherwise raw materials; (m) is covered by casualty
insurance acceptable to Lender; (n) is not obsolete, defective or slow moving
inventory; (o) is not packing or sample inventory; and (p) not to be ineligible
for any other reason.”


“Eligible Raw Material Inventory” means Inventory owned by Borrower which
Lender, in its sole and absolute discretion, determines: (a) is subject to a
first priority perfected Lien in favor of Lender and is subject to no other
Liens whatsoever other than Permitted Liens; (b) is located on premises owned or
operated by Borrower; (c) is located on premises with respect to which Lender
has received a landlord, mortgagee or warehouse agreement acceptable in form and
substance to Lender; (d) is not in transit; (e) is not covered by a negotiable
document of title, unless such document and evidence of acceptable insurance
covering such Inventory has been delivered to Lender; (f) is in good condition
and meets all standards imposed by any governmental agency, or department or
division thereof having regulatory Governmental Authority over such Inventory,
its use or sale including the Federal Fair Labor Standards Act of 1938 as
amended, and all rules, regulations and orders thereunder; (g) is currently
either usable or can be assembled as components of

Eligible Finished Goods Inventory in the normal course of Borrower’s business;
(h) is not placed by Borrower on consignment or held by Borrower on consignment
or other claim or offset from another Person; (i) is in conformity with the
representations and warranties made by Borrower to Lender with respect thereto;
(j) is not subject to any licensing, patent, royalty, trademark, trade name or
copyright agreement with any third parties; (k) does not require the consent of
any Person for the completion of manufacture, sale or other disposition of such
Inventory by Lender following an Event of Default and such completion,
manufacture or sale does not constitute a breach or default under any contract
or agreement to which Borrower is a party or to which such Inventory is or may
be subject; (l) is not work-in-process, Eligible Finished Goods Inventory, or
otherwise finished goods; (m) is covered by casualty insurance acceptable to
Lender; (n) is not obsolete, defective or slow moving inventory; (o) is not
packing or sample inventory; (p) consists of useable parts, component parts or
building materials (excepting shop


#9274988.1
2
 



4127326-3
4127326-3

--------------------------------------------------------------------------------





supplies and consumables) used in the business of Borrower on terms acceptable
to Lender; and (q) not to be ineligible for any other reason.”






“Equipment Availability” means the amount of Revolving Credit Advances against
Eligible Equipment Lender may from time to time make available to Borrower up to
seventy percent (70%) of the appraised forced liquidation value of $584,850 (as
of April 1, 2017) which was determined by an appraiser acceptable to Lender of
Borrower’s Eligible Equipment, which amount shall be reduced in equal monthly
installments over a 36 month period commencing April 1, 2017.”


“Inventory Availability” means the amount of Revolving Credit Advances against
Eligible Inventory Lender may from time to time make available to Borrower up to
the lesser of (a) up to the sum of (i) the lesser of (A) fifty percent (50%) of
the value of Borrower’s Eligible Finished Goods Inventory (calculated on the
basis of lower of cost or market on a first-in first-out basis) less deposits or
(B) $250,000, plus up to (ii) the lesser of (A) thirty percent (30%) of the
value of Borrower’s Eligible Raw Material Inventory (calculated on the basis of
the lower of cost or market, on a first-in first-out basis) or (B) $200,000; or
up to (b) a multiple of one and one quarter (1.25) times the amount of Accounts
Availability.”


“Permitted Overadvance” means an advance from time to time permitted by Lender
to Borrower in accordance with the provisions of Section 2.1 hereof and in an
amount, subject to Accounts Availability, equal to the amount of otherwise
Eligible Accounts which exceeds the Borrowing Base evidenced by a Borrowing Base
Certificate delivered to Lender.”


“Real Estate Availability” means up to the lesser of (a) seventy percent (70%)
of the fair market value of the Eligible Real Estate or (b) $2,000,000 less
$8,333.33 per month commencing thirty (30) days after the effective date of the
Third Agreement of Amendment to Loan and Security Agreement (“Third Amendment”)
subject to the deposit by Guarantor of cash Collateral into the Collateral
Account

of the Borrower subject to the security interest of Lender, free and clear of
any other security interests including that of Guarantor, in an amount equal to
twice the increase in Availability from the definition prior to the date of the
Third Amendment; such deposit to be treated


#9274988.1
3
 



4127326-3
4127326-3

--------------------------------------------------------------------------------





as an equity investment from Guarantor to Borrower subject to the terms of the
Subordination Agreement.”


“Reserves” means reserves established by Lender from time to time in its good
faith credit judgment, including to protect Lender’s interest in the Collateral,
to protect Lender against possible non-payment of Accounts for any reason by
Account Debtors, to protect against the diminution in value of any Collateral,
to protect Lender against the possible non-payment of any Obligations, to
protect Lender for any unpaid taxes, to protect Lender in respect of any state
of facts that could constitute a Default or Event of Default and to protect
Lender for any Letter of Credit Obligations.”


“Restricted Payment” means: (i) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of any Credit Party’s Stock;
(ii) any payment or distribution made in respect of any Subordinated Debt of any
Credit Party in violation of any subordination or other agreement made in favor
of Lender; (iii) any payment on account of the purchase, redemption, defeasance
or other retirement of any Credit Party’s Stock or Indebtedness or any other
payment or distribution made in respect of any thereof, either directly or
indirectly, other than payment of Indebtedness to trade creditors incurred in
the ordinary course of business consistent with past practice as disclosed to
Lender in writing; or (iv) any payment, loan, contribution, or other transfer of
funds or other property by the Borrower to or for the benefit of Guarantor, any
Stockholder, any Affiliate of any Credit Party, or to any other Person, or for
any expenses, fees or other obligations thereof, which is not expressly and
specifically permitted in this Agreement; provided, that (x) no payment to
Lender shall constitute a Restricted Payment and (y) no payment, loan,
contribution or transfer of funds or other property from ATRM Holdings, Inc. to
Borrower shall constitute a Restricted Payment so long as governed by and
subject to a Subordination Agreement executed by ATRM Holdings, Inc. effective
June 30, 2017 as may be amended in writing by the parties.”


“Subordinated Debt” means any note, document, instrument or agreement now or any
time hereafter executed and/or delivered by any Credit Party with or in favor of
any Subordinated Lender which evidences the principal, interest and other
amounts owed by a Credit Party to such Subordinated Lender.”


“Subordinated Lender” means collectively, any Person who enters into a
Subordination Agreement with Lender with respect to amounts


#9274988.1
4
 



4127326-3
4127326-3

--------------------------------------------------------------------------------





owed by any Credit Party to such Subordinated Lender, including but not limited
to ATRM Holdings, Inc. and Premier Bank”


(ii)    Section 2.1(a) is hereby amended to read as follows:


“(a)(i)    Subject to the terms and conditions set forth herein and in the
Credit Documents, Lender may, in its sole discretion, make revolving credit
advances (the "Revolving Credit Advances") to Borrower from time to time during
the Term which, in the aggregate at any time outstanding together with all
outstanding Letter of Credit Obligations, will not exceed the lesser of (x) the
Maximum Revolving Amount or (y) an amount equal to the Borrowing Base.


(a)(ii)    On such terms and conditions set forth in Section 2.1 (a)(i), Lender
may, in its sole discretion, make a Permitted Overadvance until not later than
December 31, 2017 or such later date that Lender may approve in writing)
provided that (x) the amount of the Permitted Overadvance is fully secured by
cash Collateral provided by Guarantor to Lender by means of the deposit of such
cash Collateral into the Collateral Account of Borrower subject to the security
interest of Lender herein provided and (y) the cash Collateral is free and clear
of any other security interest including that of Guarantor. On or prior to
December 31, 2017 (or such later date that Lender may approve in writing), the
Permitted Overadvance shall be repaid by Borrower to Lender. Promptly following
such repayment, but not later than five (5) Business Days thereafter, the cash
Collateral provided by Guarantor. shall be returned by Lender if there then
exists no Event of Default or would result due to such return of cash
Collateral. At all times the cash Collateral of Guarantor shall secure the
guaranty of Guarantor, provided in Section 13.5 hereof.”
(iii)    Section 8.1(e) is hereby amended to read as follows:


“(e)    together with each request for a Loan (but in no event later than the
third day of each month) and at such intervals as Lender may request a Borrowing
Base Certificate as of the last day of the immediately preceding Fiscal Month,
or more current date if available, detailing (i) the calculation of the
Borrowing Base, (ii) ineligible Accounts and Inventory for adjustment to the
Borrowing Base, and (iii) a report on any sales or use tax liabilities due from
Borrower together with a copy of Borrower’s sales tax ledger, all certified as
true and correct by the President or Chief Financial Officer of Borrower;”
(iv)    Section 8.1(j) is hereby added as follows:


#9274988.1
5
 



4127326-3
4127326-3

--------------------------------------------------------------------------------





“(j) not later than the twentieth (20th) day following (i) a calendar quarter
through September 30, 2017 and (ii) thereafter, each calendar month or more
frequently as Lender may then reasonably determine, a physical count of
Inventory on hand on such forms and together with such detail as Lender may
require.”
(v)    Section 8.2 is hereby amended as follows:


“8.2    Financial Covenants. No Credit Party shall breach any of the financial
covenants set forth in Schedule III without Lender’s prior written consent from
the Closing Date until the Termination Date.”


(vi)    Schedule III (Financial Covenants), Section 2 is hereby amended

    as follows:


“2.    Distributions. No distributions, transfers, payments, advances, or
contributions of cash or property shall be made or effected which would
constitute a Restricted Payment.”


4.     Borrower and the Guarantor represent and warrant that as of the date
hereof, no Default or Event of Default pursuant to or defined in any of the
Credit Documents has occurred and is continuing other than as addressed in a
Second Agreement of Amendment to Loan and Security Agreement executed by Lender,
Guarantor, EdgeBuilder, Inc. and Glenbrook Building Supply, Inc. Lender agrees
to waive this Event of Default through July 31, 2017 as therein provided.
Borrowers and Credit Parties hereby consent and agree to the terms of this
waiver and that no waiver, forbearance, delay or inaction by Lender in the
exercise of its rights and remedies, and no continuing performance under the
Credit Documents (a) constitutes a modification or an alteration of any of the
other terms, conditions or covenants thereof, all of which remain in full force
and effect; or (b) constitutes a waiver, release or limitation upon Lender's
exercise of any of its other rights and remedies thereunder, all of which are
hereby expressly reserved; or (c) relieves or releases Credit Parties from any
of their respective duties, obligations, covenants or agreements under the
Credit Documents.


5.    Capitalized terms used in this Amendment which are not otherwise defined
herein have the meaning ascribed thereto in the Credit Documents.


6.    The parties agree to sign, deliver and file any additional documents and
take any other actions that may reasonably be required by Lender including, but
not limited to, affidavits, resolutions, or certificates for a full and complete
consummation of the matters covered by this Amendment.


7.    This Amendment is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Amendment is not assignable by Borrower or Guarantor without
the prior written consent of Lender.




#9274988.1
6
 



4127326-3
4127326-3

--------------------------------------------------------------------------------





8.    To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or part either in a
particular case or in all cases, such provision or part thereof is to be deemed
surplusage. If that occurs, it does not have the effect of rendering any other
provision of this Amendment invalid or unenforceable. This Amendment is to be
construed and enforced as if such invalid or unenforceable provision or part
thereof were omitted.


9.    This Amendment may only be changed or amended by a written agreement
signed by all of the parties hereto. By the execution of this Amendment, Lender
is not to be deemed to consent to any future renewal or extension of the Loans.
This Amendment is deemed to be part of and integrated into the Credit Documents.


10.    THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF.


11.    The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transactions and matters covered by this Amendment.


12.    Borrower agrees to pay all attorneys' fees and other costs incurred by
Lender or otherwise payable in connection with this Amendment (in addition to
those otherwise payable pursuant to the Credit Documents), which fees and costs
are to be paid as of the date hereof.


13.    This Amendment may be executed in any number of counterparts, each of
which when so executed is deemed to be an original and all of which taken
together constitute but one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.


THE BORROWER, FOR ITSELF, ITS SUBSIDIARIES (IF ANY) AND THE GUARANTOR AND LENDER
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS
AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS AMENDMENT.


[Remainder of Page Left Intentionally Blank – Signature Pages Follow]




#9274988.1
7
 



4127326-3
4127326-3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have signed this Amendment.




KBS BUILDERS, INC.




By:                        
Daniel M. Koch
                                President






ATRM HOLDINGS, INC.




By:                        
Daniel M. Koch
                                President












































(Signatures continued on next page)


[Signature Page to Third Agreement of Amendment to Loan and Security Agreement]
 


#9274988.1
8
 



4127326-3
4127326-3

--------------------------------------------------------------------------------






(signatures continued)






GERBER FINANCE INC.






By:                        
Jennifer Palmer
President






























































[Signature Page to Third Agreement of Amendment to Loan and Security Agreement]








#9098337.1
 
 



4127326-3